DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama (JP 2006-213257, of record) and further in view of Mechanics of Pneumatic Tires (of record). 
As best depicted in Figures 1 and 2, Ishiyama is directed to a tire construction comprising a spiral cord layer 24 having a first, lower layer 24a and a second, upper layer 24b, an auxiliary belt layer 33 formed with steel cords and arranged radially outside said spiral belt layer, and an interlayer rubber layer 43 arranged therebetween (Paragraphs 16, 22, and 23).  Ishiyama further states that rubber layer 43 is a cushion rubber layer have a smaller hardness than tread 28 (Paragraph 28).  In such an instance, however, Ishiyama fails to compare the mechanical properties of rubber layer 43 with the mechanical properties of a rubber layer associated with auxiliary belt layer 33.
It is well recognized, however, that tread rubber layers commonly have superior mechanical properties, as compared with rubber layers associated with steel belt layers, as shown for example by Mechanics of Pneumatic Tires (Table 10.3).  More particularly, “the steel belt ply coat” listed in Mechanics of Pneumatic Tires corresponds with a rubber composition 
Lastly, as to claim 1, belt layer 25 can be viewed as the claimed core-material cord layer and is formed with cords inclined between 10 and 70 degrees with respect to the tire circumferential direction (Paragraph 15).  It is further noted that the language “spirally winding a reinforcing cord” is directed to the method of manufacture and fails to further define the structural makeup of the tire article (unclear how such language results in a materially different tire article).  Also, Applicant has not provided a conclusive showing of unexpected results for an inclination angle between 40 and 70 degrees (lack of experimentation that illustrates any benefits associated with angles between 40 and 70 degrees, as opposed to angles less than 40 degrees or greater than 70 degrees). 
With respect to claim 2, the general disclosure of having inferior mechanical properties in rubber layer 43, as compared to the rubber composition in auxiliary belt layer 33, fully encompasses the broad range of the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed range. 

Regarding claim 9, Figure 1 depicts the presence of a single belt layer 25 (corresponds with claimed core material cord layer) between lower layer 24a and upper layer 24b.
With respect to claim 10, Ishiyama teaches an exemplary embodiment in which cords are spaced 1.5 mm (equivalent to 1 cord per 1.5 mm or approximately 0.67 cords per mm) (Paragraph 36) and such falls almost directly in the middle of the extremely broad range of the claimed invention (0.1 cords per mm and 1.2 cords per mm).  Also, as detailed above, the language “spirally winding a reinforcing cord” is directed to the method of manufacture and fails to further define the structural makeup of the tire article (unclear how such language results in a materially different tire article).  
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 2, 4, 6, 9, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is further noted that the claims are directed to a tire article, as opposed to a method of manufacture, and it is unclear how the claimed method limitations result in a materially different tire article.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 6, 2021